Citation Nr: 0737926	
Decision Date: 12/03/07    Archive Date: 12/13/07

DOCKET NO.  00-24 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than May 14, 1996, 
for the grant of service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and her son




ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

The veteran served on active duty from June 1945 to June 
1952.  He died in May 1987.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Oakland, California, that granted service connection for the 
cause of the veteran's death and assigned an effective date 
of May 14, 1996.  The veteran timely appealed the effective 
date of the grant.  See 38 C.F.R. § 20.200.  In November 
2002, the appellant testified at a Board hearing in 
Washington, D.C.  In June 2003, Board denied an effective 
date earlier than May 14, 1996, for the grant of service 
connection for the cause of the veteran's death.  The veteran 
filed a timely appeal to the United State Court of Appeals 
for Veterans Claims (Court).

In October 2005, the General Counsel for the Department of 
Veterans Affairs (General Counsel) and the appellant filed a 
joint motion to vacate the Board's June 2003 decision and 
remand the matter for readjudication.  The Court granted the 
motion in November 2005, vacating and remanding the case to 
the Board.

In May 2006, the undersigned granted the veteran's motion to 
advance the appeal on the docket for good cause shown under 
the provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 
C.F.R. § 20.900(c) (2005).

In a June 2006 decision, the Board again denied an effective 
date earlier than May 14, 1996, for the grant of service 
connection for the cause of the veteran's death.  The 
appellant once again appealed that decision to the Court.

In May 2007, the General Counsel and the appellant filed a 
joint motion to vacate the Board's June 2006 decision and 
remand the matter for readjudication.  The Court granted the 
motion in May 2007, vacating and remanding the case to the 
Board.


FINDINGS OF FACT

1.  The Board denied the appellant's claim for entitlement to 
service connection for the cause of the veteran's death in 
August 1994.

2.  The appellant's request to reopen her claim was received 
on May 14, 1996.  The claim of entitlement to service 
connection for the cause of the veteran's death was 
subsequently reopened and granted.

3.  There is no indication of a formal or informal claim to 
reopen having been received prior to May 14, 1996.


CONCLUSIONS OF LAW

1.  The August 1994 Board decision that denied service 
connection for the cause of the veteran's death is final.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.160(d), 20.1100, 
20.1104 (2007).

2.  The criteria for an effective date earlier than May 14, 
1996, for the award of service connection for the cause of 
the veteran's death have not been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. §§ 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matter - VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the appellant is challenging the effective date 
assigned following the grant of service connection for the 
cause of the veteran's death.  In Dingess, the Court of 
Appeals for Veterans Claims held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
VA's duty to notify in this case has been satisfied.

The Board also finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The veteran submitted several 
statements in support of her claim, and was provided an 
opportunity to set forth her contentions during the hearing 
before the undersigned Veterans Law Judge.  Neither the 
appellant nor her representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).



II.  Factual Background

The record reflects that the veteran died in May 1987.  At 
the time of his death, service connection had been 
established for ventral hernia, which was rated as 40 percent 
disabling, and for postoperative peptic ulcer disease with 
cholecystectomy, vagotomy, gastrostomy and hiatal hernia, 
which was rated as 20 percent disabling.  Service connection 
had also been granted for an appendectomy, which was rated as 
noncompensably disabling.

The initial death certificate, which was received in 1987, 
identifies the immediate cause of death as cardiac failure 
due to, or as a consequence of, hypertensive cardiovascular 
disease.

The appellant filed her original claim of service connection 
for the cause of the veteran's death in June 1987, and the RO 
denied the claim in September 1987.  The appellant timely 
appealed the decision to the Board, and in September 1988 the 
Board denied the appellant's claim. 

Shortly thereafter, in November 1988, the appellant wrote a 
letter to a Congressman explaining that her claim had been 
denied by the Board and requesting his help in "an appeal 
for a reconsideration of [her] claim."

In a December 1988 letter to the Board, the Congressman 
indicated that the appellant was in disagreement with the 
finding of the Board and did not know her recourse.  He 
enclosed a copy of her letter, and asked that he be sent 
information regarding her appeal rights.

The Board responded to the Congressman in a letter dated 
later that month.  In the letter, the Board explained that 
decisions were considered final by law, and not appealable.  
The Board explained that, in certain cases, the Board will 
reconsider a decision if there was an allegation of error in 
fact or in the law pertinent to the issue.  The Board further 
explained that, if such an error was alleged, the claimant 
must address a brief directly to the Board setting for the 
alleged error and any other reason reconsideration was 
believed to be warranted.

In a subsequent March 1989 letter to the Board, the appellant 
indicated that she was "requesting a reconsideration of 
[her] claim for service-connected benefits for her husband's 
death."

In July 1989, the Board granted the appellant's request for 
reconsideration of its September 1988 decision.  She 
subsequently testified at a personal hearing, and the case 
was remanded to the RO in January 1990.

In April 1992, the appellant's son, who is a chiropractor, 
submitted an opinion in support of the appellant's claim.  He 
opined that the veteran died of a cardiac arrest precipitated 
by an acute electrolyte and nutritional deficiency/imbalance 
from chronic daily gastrointestinal symptoms, including 
diarrhea.

In April 1994, VA obtained a medical opinion from an 
Independent Medical Expert who, after reviewing the veteran's 
claims file (to include the April 1992 opinion from the 
appellant's son), opined that the veteran's service-connected 
disorders should not have had any relationship to his death.

In an August 1994 reconsideration decision, the Board denied 
the appellant's claim for service connection for the cause of 
the veteran's death.  This decision was accompanied by a 
notice of appellate rights, which explained that decisions of 
the Board could now be appealed to the Court.

In October 1994, the appellant sent a letter to the Board in 
which she indicated that she was "appealing once again to 
the BVA for reconsideration in the recent denial, August 17, 
1994, of [her] claim."  

She also filed a Notice of Appeal of the Board's August 1994 
decision with the Court in December 1994.  However, in March 
1995, the Court granted VA's motion to dismiss the 
appellant's appeal for lack of a jurisdiction-conferring NOD.  

In June 1995, the Board denied the appellant's October 1994 
motion for reconsideration

On May 14, 1996, the appellant's representative submitted a 
statement to the RO with accompanying documents, including an 
amended death certificate.  In this statement, the 
representative explained that these documents were intended 
to "reopen" the appellant's claim for service connection 
for the cause of the veteran's death.  This certificate shows 
that the veteran died from acute and chronic congestive heart 
failure and that a significant condition that contributed to 
death but not to the underlying cause was severe and 
disabling gastrointestinal symptoms (dumping syndrome) 
following gastric surgery in May 1974.

In September 1996, the RO received a letter from a lieutenant 
of the Coroner's Bureau of the Alameda sheriff's Department 
explaining that the original death certificate had been based 
on erroneous information that the veteran had hypertension.  
He explained that it was felt that an amended death 
certificate was necessary to show that the symptoms that the 
veteran had been suffering with were primarily related to 
gastric surgery, and that the veteran's gastrointestinal 
symptoms contributed to his death.  

A VA medical opinion was also received in which it was 
determined that the veteran's post surgical gastrointestinal 
symptoms caused morbidity, but did not contribute 
substantially or materially to the veteran's death.

In an October 1996 rating decision, the RO denied the 
appellant's application to reopen a claim for service 
connection for the cause of the veteran's death.

In an April 2000 report, Harry G. Preuss, M.D., opined that 
"the description of the severity of [the veteran's] GI 
complaints...over many years following his surgery led to an 
inactive lifestyle and persistent stress which, in turn, 
would have contributed to the development of an arrhythmia, 
embolus, and/or a myocardial infarction."

Another VA medical opinion was obtained in June 2000 opinion.  
At that time, the VA physician opined that it was as likely 
as not that the veteran's electrolyte imbalances caused by 
diarrhea contributed to his cardiac arrhythmia event.  The 
physician noted that the veteran's diarrhea was a severe 
post-surgical problem from the surgical procedure of a 
vagotomy and gastrojejunostomy that he underwent.

The appellant's claim for service connection for the cause of 
the veteran's death was subsequently granted, and an 
effective date of May 14, 1996, was assigned.  She then 
perfected an appeal as to the effective date.  

III.  Analysis

The appellant disagrees with the assigned effective date of 
May 14, 1996, for the award of service connection for the 
cause of the veteran's death.  Se contends that the date 
should go back to her initial claim for VA death benefits 
filed in 1987.

Under the applicable criteria, the effective date of an award 
of compensation or dependency and indemnity compensation to a 
surviving spouse will be the date of receipt of the claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§§ 510(a), 5110(d); 38 C.F.R. § 3.402(c)(1). 

For a claim received after a final disallowance, the 
effective date for the grant of service connection for cause 
of the veteran's death based on submission of new and 
material evidence is the date of receipt of the claim to 
reopen or the date that entitlement to service connection for 
cause of the veteran's death arose, whichever is later.  See 
38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.151, 3.155, 3.400.  See 
Flash v. Brown, 8 Vet. App. 332, 340 (1995) ("When a claim to 
reopen is successful and the benefit sought is awarded upon 
readjudication, the effective date is the date of the claim 
to reopen."); see also Bingham v. Principi, 18 Vet. App. 470, 
475 (2004).

A "claim" is defined broadly to include a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  See 38 C.F.R. § 3.1(p); see also Servello v. 
Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or 
action indicating an intent to apply for one or more benefits 
under the laws administered by VA, from an appellant or his 
or her representative, may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the veteran, it will be considered filed as of 
the date of receipt of the informal claim.  When a claim has 
been filed which meets the requirements of 38 C.F.R. §§ 3.151 
or 3.152, an informal request for increase or reopening will 
be accepted as a claim.  38 C.F.R. § 3.155.

The Board notes that the appellant's claim for an earlier 
effective date was initially the subject of a June 2003 
decision wherein the Board denied entitlement to an effective 
date earlier than May 14, 1996.  In that decision, the Board 
found that the August 1994 Board decision, which denied 
entitlement to service connection for cause of the veteran's 
death, became final as of June 1, 1995, which was the date of 
the Board's denial of the appellant's October 1994 motion for 
reconsideration.  For this reason, the Board found that only 
the documents filed since June 1, 1995 could form the basis 
for an earlier effective date. 

The Board further found that, following June 1, 1995, the 
first documents filed with the RO were received from the 
representative on May 14, 1996.  Thus, the Board concluded 
that the earliest date of receipt of a claim to reopen was 
May 14, 1996. 

The appellant appealed the matter to the Court, and, in 
October 2005, the General Counsel and the appellant filed a 
joint motion to vacate the Board's June 2003 decision and 
remand the matter for readjudication.  In that joint motion, 
the parties agreed that August 17, 1994, was the correct date 
by which to measure the finality of the August 1994 Board 
decision, and not June 1, 1995, which was the date of the 
subsequent denial of reconsideration.  The parties found this 
conclusion to be consistent with 38 U.S.C.A. § 7103(a), which 
provided that a Board decision was final unless the Chairman 
ordered reconsideration.  As reconsideration was denied in 
this instance, the August 1994 Board decision remained the 
last final denial of service connection for the cause of the 
veteran's death.  The Court granted the joint motion in 
November 2005, vacating and remanding the case to the Board.

Thereafter, in June 2006, the Board again denied the 
appellant's claim for an effective date prior to May 14, 
1996, for the grant of service connection for the cause of 
the veteran's death.  In that decision, the Board found that 
the earliest evidence of the appellant's intent to reopen a 
claim of entitlement to service connection for the cause of 
the veteran's death following the August 1994 decision was 
the statement received on May 14, 1996, wherein the 
appellant's representative specifically stated their intent 
to reopen the appellant's claim for service connection for 
the cause of the veteran's death.  Included with that 
statement was the amended death certificate linking the 
veteran's service-connected gastrointestinal disability to 
his death.

The appellant once again appealed to the Court, and, in May 
2007, the General Counsel and the appellant filed a joint 
motion to vacate the Board's June 2006 decision and remand 
the matter for readjudication.  In this motion, the parties 
agreed that the Board erred by not giving consideration to 
the question of whether the appellant's October 1994 letter 
to the Board, which was construed as a motion for 
reconsideration, could also serve as a basis for awarding an 
earlier effective date.  The parties further agreed that the 
Board's decision must be vacated, and the matter remanded for 
readjudication, so that the Board can consider this issue.  
The Court granted the motion in May 2007, vacating and 
remanding the case to the Board.

The Board will now proceed to readjudicate the veteran's 
claims in light of the concerns raised in the joint motion.  
The Board notes that it is mindful of the Court's 
instructions in Fletcher v. Derwinski, 1 Vet. App. 394, 397 
(1991), to the effect that a remand by the CAVC is not 
"merely for the purposes of rewriting the opinion so that it 
will superficially comply with the 'reasons or bases' 
requirement of 38 U.S.C. § 7104(d)(1) (West 1991).  A remand 
is meant to entail a critical examination of the 
justification for the decision."  The Board's analysis 
herein has been undertaken with that obligation in mind.

At the outset of this discussion, the Board again finds that 
the appellant's claim of entitlement to service connection 
for the cause of the veteran's death was denied by the Board 
in a final August 1994 decision.  See 38 C.F.R. § 20.1100.  

The Board notes in passing that the matter of the finality of 
the August 1994 Board decision was essentially agreed to by 
the appellant's representative and the General Counsel in 
both October 2005 Joint Motion for Remand wherein the parties 
noted and agreed that the Board should look to documents 
filed after the August 1994 final Board decision when 
determining whether an informal claim was filed earlier than 
May 14, 1996.  This motion was both adopted by Court Order, 
and, as such, the finality of the August 1994 decision has 
become the law of the case.  See Chisem v. Gober, 10 Vet. 
App. 526, 527-8 (1997) [under the "law of the case" 
doctrine, appellate courts generally will not review or 
reconsider issues that have already been decided in a 
previous appeal of the same case, and therefore, Board is not 
free to do anything contrary to the Court's prior action with 
respect to the same claim].

As the claim of service connection for the cause of the 
veteran's death was denied in a final August 1994 Board 
decision, the effective date of any subsequent award of 
service connection for the cause of the veteran's death can 
be no earlier than the date of receipt of the application to 
reopen.  See 38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.151, 3.155, 
3.400.  

Having reviewed the complete record, the Board finds that the 
earliest evidence of the appellant's intent to reopen a claim 
of entitlement to service connection for the cause of the 
veteran's death following the August 1994 decision is the 
statement that the RO received on May 14, 1996, wherein the 
appellant's representative specifically stated their intent 
to reopen the appellant's claim for service connection for 
the cause of the veteran's death.  The Board essentially 
believes that there is simply no evidence on file prior to 
May 14, 1996, showing the appellant's intent to reopen a 
claim for service connection for the cause of the veteran's 
death following the Board's 1994 denial. 

The Board has considered the issue raised in the joint motion 
that the appellant's October 1994 request for reconsideration 
should somehow serve as a basis for an earlier effective 
date.  However, as noted, when a claim is denied in a final 
decision, the effective date of any subsequent award of 
service connection for the cause of the veteran's death can 
be no earlier than the date of receipt of the application to 
reopen.  Thus, for the October 1994 request for 
reconsideration to serve as a basis for an earlier effective 
date, that document must also be construed as a request to 
reopen.

In this regard, the Board is cognizant that a "claim" is 
defined broadly to include a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit, and that any 
communication or action indicating an intent to apply for one 
or more benefits under the laws administered by VA, from an 
appellant or his or her representative, may be considered an 
informal claim.  

However, in the appellant's October 1994 letter, which was 
sent directly to the Board, she specifically indicated at the 
outset that she was "appealing once again to the BVA for 
reconsideration in the recent denial, August 17, 1994, of 
[her] claim."  She then specifically discussed several 
errors she believed occurred in the Board's August 1994 
decision.  Although she expressed frustration at both VA and 
the Board in their continued denials of her claim, she 
repeatedly referenced specific errors in the Board's 
decision, at one point citing to a specific page and 
paragraph within that decision.  She ended the letter by 
repeating her request for "reconsideration of the BVA 
decision which denied [her] claim for s/c pension benefits on 
August 17, 1994."  At no point did she express any desire to 
file a new claim with the RO.  In fact, in asking the Board 
to vacate its decision and allow her time to obtain whatever 
is necessary to have the benefits awarded, she clearly 
desired only to have the Board grant her motion for 
reconsideration and continue the previous appeal, rather than 
filing a new claim.

Regulations provide that reconsideration of a Board decision 
may be accorded on motion by the appellant upon allegation of 
obvious error of fact or law.  38 C.F.R. § 20.1000(a) (1994 & 
2007).  A motion for reconsideration must be in writing and 
must include the name of the veteran; the name of the 
claimant or appellant if other than the veteran; the 
applicable VA file number; the date of the Board decision to 
be reconsidered; and it must also set for the clearly and 
specifically the alleged obvious error, or errors of fact or 
law in the applicable decision.  38 C.F.R. § 20.1001(a) (1994 
& 2007).

The Board finds that the information contained in the 
appellant's October 1994 letter is precisely the information 
specified under 38 C.F.R. § 20.1001(a) as necessary for 
filing a motion for reconsideration.  This letter not only 
meets the criteria for a motion for reconsideration under the 
defining regulation, it also comports with the requirements 
set forth in the December 1988 letter wherein the Board first 
explained to the appellant how to request reconsideration.

Thus, it is clear that the October 1994 letter was intended 
first and foremost to be a motion for reconsideration of the 
August 1994 decision.  As to whether that document could also 
be construed as a claim to reopen, the Board finds that no 
basis whatsoever for construing that document as such.  This 
document was sent directly to the Board, rather than the RO, 
and the text of the entire letter was clearly directed solely 
at challenging the August 1994 Board decision.  There was no 
language in the letter suggesting an intent on the part of 
the appellant to file a new claim with the RO.  

As discussed, the requirements for a motion for 
reconsideration are defined by the provisions of 38 C.F.R. 
§ 20.1001(a), and the appellant's October 1994 letter was 
clearly written to meet those requirements.  To construe such 
a document as also being an attempt to reopen a previously 
denied claim, absent some additional language suggesting such 
an intent, would essentially remove any distinction between a 
motion for reconsideration and a new claim, requiring VA to 
construe every motion for reconsideration as also being a 
claim to reopen.  Such a view could potentially render the 
claims process in any case in which a motion for 
reconsideration was filed never ending, as any time a motion 
for reconsideration was denied, it would have to also 
immediately be construed as a claim to reopen, and returned 
to the RO.

The Board is not suggesting, and need not decide, the 
question of whether a single document can serve as both a 
motion for reconsideration and a claim to reopen, if there is 
language therein suggesting an intent to file both.  However, 
in a case such as this, in which the document was clearly 
intended solely as an motion for reconsideration, the Board 
can find no basis for construing the October 1994 letter as a 
new claim.  

The Board acknowledges that VA has a duty to liberally 
construe a claimant's pleadings to determine all potential 
claims raised therein.  Nevertheless, the appellant's October 
1994 letter was clearly and explicitly identified as a motion 
for reconsideration, and there is absolutely no language 
suggesting an intent or desire to file a new claim.  
Therefore, the Board finds that this document cannot be 
construed as a claim to reopen.

Similarly, the Board has considered whether several documents 
submitted by the appellant and her representative to the 
Board in 1995 in support of the motion for reconsideration 
could be construed as claims to reopen.  In particular, the 
Board notes informal hearing presentations dated in April 
1995 and May 1995, and a follow-up letter from the appellant 
dated in April 1995.  However, the documents from the 
representative were clearly submitted in support of the 
appellant's motion for reconsideration, and were explicitly 
labeled as such.  The April 1995 letter from the appellant 
was also explicitly identified as being submitted in regard 
to the motion for reconsideration, and there is nothing in 
the text of any of these documents to suggest that the 
appellant wished to file a new claim with the RO.

In short, the Board finds that none of the documents 
submitted directly to the Board between October 1994 and 
April 1995 can be reasonably construed as a claim to reopen.  

The Board notes that the next documents received by VA from 
the appellant and her representative was the May 14, 1996, 
statement from the representative, which the RO construed as 
the claim to reopen.  This letter was accompanied by several 
documents, including the amended death certificate, and a May 
2, 1996 letter from the appellant to the Board, which also 
requested reopening of the claim based upon submission of the 
amended death certificate.  The Board finds this May 14, 
1996, statement is the earliest document of record following 
the August 14, 1996 Board decision that can be construed as a 
claim to reopen.  Therefore, the criteria for an earlier 
effective date for the grant of service connection for the 
cause of the veteran's death have not been met.

The Board recognizes that the May 14, 1996, statement was 
submitted with a copy of May 2, 1996, letter from the 
appellant to the Board in which she expressed a desire to 
reopen her claim.  However, there is no indication that this 
letter was sent to the Board or the RO prior to its 
submission by the representative on May 14th.  Thus, this 
document cannot serve as the basis for an earlier effective 
date.  Furthermore, even if the May 2, 1996, letter to the 
Board was received earlier that month, regulations provide 
that the payment of monetary benefits will commence the month 
following the effective date of the award.  38 C.F.R. § 3.31.  
Thus, as an effective date of May 14, 1996, has been 
assigned, payment did not commence until June 1, 1996, and, 
even if the Board were to grant an earlier effective date of 
May 2, 1996, no earlier payment could be awarded prior to 
June 1, 1996.  

The Board has also considered the appellant's argument that 
there were various failures by VA in its duty to assist prior 
to the 1988 Board decision, and the subsequent 1994 
reconsideration decision.  For example, she claims that 
pertinent VA treatment records dated in 1986 that were not 
associated with the claims file until 1998, and thus not made 
available to medical reviewers who reviewed the claims file 
prior to that time.  She also contends that VA should have 
requested information directly from the physicians who 
treated her husband, and that VA should have follow-up on 
more on the 1992 letter from the physician who admitted that 
he had made an error on the death certificate by stating that 
the veteran had a history of hypertension.  She also argued 
that VA improperly sought out negative evidence to deny her 
claim, and she appeared to object to the Board's analysis in 
the 1994 reconsideration decision.

The essence of the appellant's argument noted above is that 
of clear and unmistakable error (CUE) in a prior adverse 
determination, specifically the 1994 Board reconsideration 
decision.  However, allegations tat VA failed to assist the 
appellant in the development of her claim by not obtaining 
pertinent treatment records or clarifying medical opinions 
would be of no avail in the CUE context.  See Cook v. 
Principi, 318 F.3d 1334, 1344 (Fed. Cir. 2002) (holding that 
"a breach of the duty to assist cannot constitute [clear and 
unmistakable error]").  Furthermore, a mere disagreement as 
to how the facts were weighed or evaluated does not amount to 
CUE.  See Eddy v. Brown, 9 Vet. App. 52 (1996).

In this case, the evidence of record at the time of the 
August 1994 Board decision included a VA medical opinion 
finding that there was no relationship between the veteran's 
service-connected disabilities and his death, which VA sought 
to clarify the relationship between his service-connected 
disability and his death.  Thus, there was a sound basis for 
the denial, and the Board's interpretation of the facts in 
the August 1994 decision is not shown to be "undebatably 
incorrect" so as to warrant a finding of CUE.  Although 
additional medical evidence in the form of an amended death 
certificate and favorable medical opinions were received 
following the claim to reopen in May 1996, such evidence 
cannot be considered in determining whether CUE occurred in 
the 1994 decision.  While the appellant may disagree with how 
the facts were weighed or evaluated in the 1994 decision, 
there was clearly a factual basis for the Board's decision at 
that time that a service-connected disability did not cause 
or contribute to the veteran's death.

In summary, as the appellant first expressed interest in 
reopening the last finally denied claim of entitlement to 
service connection for the cause of the veteran's death by 
way of evidence received on May 14, 1996, and keeping in mind 
that the effective date of an award of compensation for 
dependency and indemnity compensation to a surviving spouse 
will be the date of receipt of the claim to reopen or the 
date entitlement arose, whichever is later, the effective 
date of the subsequent grant of service connection for the 
cause of the veteran's death can be no earlier than May 
14,1996.  Consequently, the appellant's claim for an 
effective date earlier than May 14, 1996, for the grant of 
service connection for the cause of the veteran's death must 
be denied.


ORDER

Entitlement to an effective date earlier than May 14, 1996, 
for the grant of service connection for the cause of the 
veteran's death is denied.



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


